DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a method of manufacturing a field effect transistor (FET), the method comprising: forming a trench by etching the semiconductor layer, the sacrificial regions and a part of the substrate below the sacrificial regions, a part of the sacrificial regions being exposed in the trench; forming a space by at least partially etching the sacrificial regions; with an insulating material; and forming a gate structure including a gate dielectric layer and a gate electrode over a region of the substrate between the sacrificial regions and a source/drain region, wherein the embedded insulating layer is located below a part of the gate structure. Claims 213 are also allowed because of their dependency to the allowed base claim 1.
With respect to claim 14, 18, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a semiconductor device including a field effect transistor (FET), the FET comprising: the embedded insulating layer is separated from a bottom of the source and drain diffusion regions by a part of the substrate. Claims 15-17 and 19-20 are also allowed because of their dependency to the allowed base claims 14, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818